DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 23 June 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 23 June 2022 (“Response”).  
Claims 1–5, 9–14, and 18–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5, 9–14, and 18–19 are rejected under 35 U.S.C. § 103 as being unpatentable over Abburi (US 7,149,722 B1), in view of Collier (US 2003/0078795 A1), Brown (US 9,240,884 B2), and Lordemann et al. (US 2002/0032873 A1) (“Lordemann”).
As per claim 1, Abburi discloses a method at a computing device (fig. 1) for document rights management, the method comprising: 
receiving, at the computing device, a document (6:15–16 “content owner provides the authoring tool 18 with the digital content 12,” e.g., 17:51 “text document”); 
encrypting the document using a content key (6:19–22 “authoring tool 18 then produces a digital content package 12p having the digital content 12 encrypted according to an encryption/decryption key”); 
creating a header, the header including a document identifier and an identifier for the computing device (8:20–22 “header filter 18d then adds the header information specified in the dictionary 28 to the encrypted digital content 12 in the memory 29c”; 7:18–31; 18:3–7; 14:6–10; 16:30–39; note: the language “document identifier and an identifier for the computing device” amounts to content of information, which is not given patentable weight in distinguishing over Abburi1; however, the “instructions/rules/information” of Abburi fairly reads on “an identifier,” e.g., instructions/rules/information includes “type of rendering application 34 necessary to render such digital content 12” (14:7–11), and this identifier is “for the computing device,” as claimed, since it is the computing device that uses the identifier when packaging the content (at least 6:15–23)); 
persisting permissions for the document at the computing device, the permissions identifying at least one user (fig. 1, 20 “License Data”; 6:48–51 “license data regarding the types of licenses 16 to be issued for the digital content 12 and the terms and conditions for each type of license 16 may be stored in the content-key database 20”; 20:43–46, “a Digital Rights License (DRL) 48 (i.e., the rights description or actual terms and conditions of the license 16 written in a predetermined form that the license evaluator 36 can interrogate,” e.g., c. 30, predetermined form includes “Licensee”; see also 21:20, “database 50 of issued licenses 16”; note: the language “the permissions identifying at least one user” amounts to content of information, which is not given patentable weight in distinguishing over Abburi);
returning a stream comprising the encrypted document and the header (“package 12p”); 
receiving from a client device (fig. 4), at the computing device, a request for a use license for the encrypted document wherein the request for the use license includes a public key and a user identifier (18:17–30, “the license evaluator 36 then establishes a network connection to such license server 24 based on the web site or other site information, and then sends a request for a license 16 from such connected license server 24 (steps 701, 703). In particular, once the DRM system 32 has contacted the license server 24, such DRM system 32 transmits appropriate license request information 36 to such license server 24. In one embodiment of the present invention, such license 16 request information 36 may include: the public key of the black box 30 of the DRM system 32 (PU-BB)”; 18:44–51, “greater or lessor amounts of license 16 request information 36 may be transmitted to the license server 24 by the DRM system 32 without departing from the spirit and scope of the present invention. For example … additional information about the user and/or the user’s computing device 14 may be necessary”; 20:21–25 “information on the user”; 30:15–20, DRL includes Licensee Id and Licensee Name; note: the language “a user identifier” amounts to content of information, which is not given patentable weight in distinguishing over Abburi), wherein the public key is created by the client device (15:26–27 “the black box 30 in the DRM system 32 has a unique public/private key pair (PU-BB, PR-BB)”)2; 
determining that the document includes persisted permissions (19:1–13); 
creating a use license matching the persisted permissions, the use license comprising the content key (20:4–59); 
encrypting [the content key] with the public key (20:48—50 “the decryption key (KD) for the digital content 12 encrypted with the black box 30 public key (PU-BB) as receive in the license request (i.e., (PU-BB (KD))”);
encrypting the use license with the [content] key (20:43–47 “a Digital Rights License (DRL) 48 (i.e., the rights description or actual terms and conditions of the license 16 written in a predetermined form that the license evaluator 36 can interrogate), perhaps encrypted with the decryption key (KD) (i.e., KD (DRL))”); and 
returning the encrypted use license and the encrypted [content] key (21:5–8).
Abburi does not expressly teach encrypting a one-time seeded key (different from the content key) with the public key, encrypting the use license with the one-time seeded key, and returning the encrypted one-time seeded key. 
As noted above, Abburi does teach that the content key is part of the license.
Collier teaches encrypting a one-time seeded3 key (“license key”) with a public key and encrypting a content key (i.e., part of Abburi’s license) with the seeded key, where the one-time seeded key is different than the content key used to encrypt content, and returning the encrypted one-time seeded key (Collier, abstract, claims 1, 5, and 6).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Abburi to include encrypting the license, at least in part (e.g., by encrypting at least the content key), with a seeded key encrypted with the public key and returning the encrypted key, as taught by Collier. One would have been motivated to do so to “achieve a second-level of security” (Collier, abstract).
Abburi/Collier does not expressly disclose that the public key is created by the client device. As noted above, this claim element is not necessarily afforded patentable weight.
In case the above noted limitation should be given patentable weight, Brown teaches a public key is created by a client device (1:55–61).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Abburi/Collier to include the client creating its public key, as taught by Brown. One would have been motivated to do so to “allow[ ] others to verify that the first party actually generated the key rather than stole it” (Brown, id.).
Abburi/Collier/Brown does not expressly disclose that the key is “one-time seeded.” As noted above, this claim element is not necessarily afforded patentable weight.
In case the above noted limitation should be given patentable weight, Lordemann teaches a one-time seeded key ([0036]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the key of Lordemann for the key of Abburi/Collier/Brown. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Abburi/Collier/Brown/Lordemann teaches the method of claim 1, wherein the content key is created from a symmetric key at the computing device (Abburi, 6:36–38).
As per claim 3, Abburi/Collier/Brown/Lordemann teaches the method of claim 1, wherein the persisting permissions step comprises receiving permissions at the computing device for the document and storing the permissions in a database associated with the computing device (Abburi, 6:36–54).
As per claim 4, Abburi/Collier/Brown/Lordemann teaches the method of claim 3, wherein the receiving permissions step includes receiving a message containing the document identifier and the permissions (Abburi, 6:36–54). 
As per claim 5, Abburi/Collier/Brown/Lordemann teaches the method of claim 4, wherein the permissions are customized based on a document type for the encrypted document (Abburi, 7:17–31; also note: “wherein” clause is not a positively recited method step and does not appear to affect any positively recited steps).
As per claim 9, Abburi/Collier/Brown/Lordemann teaches the method of claim 1, wherein the receiving is from an Application Program Interface gateway (Abburi, fig. 1; also note: structure of gateway does not appear to affect how the receiving is performed).
Claims 10–14 and 18–19 contain language similar to claims discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–14 and 18–19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 35 U.S.C. § 101.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749, 1753 (Fed. Cir. 2018).
        2 This “wherein” clause does not affect “receiving … a request …,” but rather describes where the public key is created, and is therefore not given patentable weight.
        3 The phrase “one-time seeded” can be interpreted as nonfunctional description of the key, and therefore not given patentable weight.